Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendment dated 01 March 2021 has been fully considered.

	After carefully reviewing Applicant’s arguments about the amended claims in the amendment, it’s agreed to withdraw all rejections except for the 102 rejection of claim 105 based on Alvarez.

	Applicant argued “The bundled electroactive polymer fiber transducers (BEPFTs) of Alvarez discussed therein (including with respect to FIGS. 3K and 3L) are not coiled and twisted polymer actuators. Indeed, to the extent that Alvarez refers to these as “twisted” this is referring to bundles, not the fibers. Furthermore, limitations 105(b)(i)-(iii) each provide for the twisted and coiled polymer for providing heat (by electrical heating, photothermal heating, and chemical heating to the actuator for actuation. This too is not disclosed or taught Claim 105.”  The Examiner strongly disagrees.  Alvarez clearly teaches the twisting/braiding in paragraphs 149, 163. Paragraph 163 points to figures 3K, 3L, and 3M.  Note when the whole bundle is twisted then the individual is twisted too.  Also, Alvarez clearly teaches the strands 302 are twisted in paragraphs 164, 165. Paragraph 149 clearly teaches that the materials are twisted.  Thus, the fibers are clearly twisted individually or in the bundle together.  Figure 3K further discloses the coiled polymer.  Figure 3L may have coiled polymer too.  Paragraph 153 discloses that EPFT bundle 302 may comprise “coiled springs”.   Alvarez also discloses various 

	It’s suggested that the subject matter of the dependent claims 106-124 be included into the independent claim 105 to put this application in condition for allowance.

	This Office Action has been made FINAL.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 105-124 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0085444 (Alvarez).
Regarding independent claim 105, Alvarez discloses an actuator system comprising: (a) a twisted and coiled polymer fiber actuator (figures 3K, 3L, and descriptions of those figures); and (b) at least one of: (i) wire connections that enable electrical heating of the twisted and coiled polymer fiber actuator (figure 4A, paragraphs 174-180), (ii) a radiation source and radiation pathway that enables photothermal heating of the twisted and coiled polymer fiber actuator, figure 4A, paragraphs 174-180, and (iii) a delivery system (figure 4A, paragraphs 174-180) .

Claims 106-124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
3/15/2021